DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on three applications CN201710510474.4, CN201710529419.X, and CN201810286686.3, filed in PEOPLE'S REPUBLIC OF CHINA on 6/28/2017, 7/1/2017, and 5/31/2017, respectively. It is noted, however, that the certified copies of these foreign applications filed by applicant are not retrievable by the Office. See the “PRIORITY DOCUMENT EXCHANGE FAILURE STATUS REPORT” from the Office and mailed on 1/28/2020 for details. Applicant may instead directly submit certified copies of these foreign priority documents.


Drawings
The drawings is/are objected to as failing to comply with 37 CFR 1.84(p)(4) because
Labels in Fig. 8 is unreadable.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 


Claim Objections
Claim(s) 1, 19 and 20 is/is/are objected to because of the following reasons:

Claim 1 recites limitations “diagonal area” and “diagonal region”. From the context in the specification, these two limitations appear to be the same. It is suggested to change “diagonal area” to “diagonal region” for consistence in claim 1 and the corresponding dependent claims.

Claim 19 is objected to under 37 CFR 1.75(c)  as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and/or cannot depend from any other multiple dependent claims. Claim 19 depends on both claims 10 and 18, and is in an improper form of multiple dependent claim. See MPEP § 608.01(n). Accordingly, the claim 19 is not been further treated on the merits.

Claim 20 is objected to under 37 CFR 1.75(c)  as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and/or cannot depend from any other multiple dependent claims. Claim 20 depends on both claims 10 and 14, and is in an improper form of multiple dependent claim. See MPEP § 608.01(n). Accordingly, the claim 20 is not been further treated on the merits.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1-part 1: the claim recites limitations:
	“the second adjacency,…”. There is insufficient antecedent basis for this limitation in the claim. It appears to read “the second adjacency matrix,…”;
“the connection information element”. There is insufficient antecedent basis for this limitation in the claim. It appears to read “the connection information elements”; and 
“in the adjacency matrix; …”. It is unclear whether “the adjacency matrix” points to “adjacency matrix in a computer environment”, “a first adjacency matrix”, or “a second adjacency matrix”. It appears to read “the second adjacency matrix”.

Claim 1-part 2: the claim also recites limitations:
“wherein connection information elements in the second adjacency matrix are mainly distributed in a diagonal area of the second adjacency, the diagonal area having a size of n;
	where n is a positive integer, n>2 and n is smaller than IVI;
	IVI is the number of rows or columns of the second adjacency matrix;

	a positive integer i traverses from 1 to IVI;
	(Formula 1) when n<i<IVI-n, elements from (i-n+1)-th to (i+n-1)-th columns in i-th row are selected;
	(Formula 2) when i=<n, elements from 0-th to (i+n-1)-th columns in the i-th row are selected;
		(Formula 3) when i>=lVI-n, elements from (i-n+1)-th to IVI-th columns in i-th row are selected;
	…”.
	Use the second adjacency matrix shown in Figs. 3 (right) and 12 of the specification as an example. This is a 6x6 square matrix, where |V| = 6, n =3 (Fig. 12). According to the recited limitations, for a given row i, multiple columns are selected. When |V| = 6 and n =3, only Formula 2 and Formula 3 are relevant.
	Formula 2: when i =< 3 (i=<n), columns 0 to i+2 (“from 0-th to (i+n-1)-th columns”) of the diagonal region are selected. That is, the selectable ranges for the columns are (0 to 3), (0 to 4) and (0 to 5) for i = 1, 2 and 3, respectively. For a given row i, multiple columns are selected.
	Formula 3: when i >= 3 (i>=lVI-n), columns i-2 to 6 (“from (i-n+1)-th to IVI-th columns”) of the diagonal region are selected. That is, the selectable ranges for the columns are (1 to 6), (2 to 6), (3 to 6) and (4 to 6) for i = 3, 4, 5 and 6, respectively. For a given row i, multiple columns are selected.
(0 to 5) from Formula 2, and (1 to 6) from Formula 3. There is a mismatch between the column index ranges for Formula 2 and Formula 3. This introduces ambiguity and indefiniteness of the limitations.

Claim 14 recites limitation “a feature extraction system of claim 6”. “A feature extraction system” is not recited in claim 6. Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites limitation “it merges…”. It is unclear what exactly “it” means or points to. The ambiguity introduced renders the claim indefinite.

Claim(s) 2-13 and 15-19 is/are rejected under 112(b) for the same reason as given in their respective base claim(s).

	In consideration of the above claim objections, the 112(b) rejection, and the layers of limitations in context, a version of partial corrections for claim 1 (except Claim 1-part 2) is given below as an example:

“1. A connection information regularization system based on adjacency matrix in a computer environment,
vertices in a first adjacency matrix of a graph to obtain a second adjacency matrix;
wherein connection information elements in the second adjacency matrix are mainly distributed in a diagonal region of the second adjacency matrix, the diagonal region having a size of n;
	where n is a positive integer, n>2 and n is smaller than IVI;
	IVI is the number of rows or columns of the second adjacency matrix;
wherein the diagonal region of the second adjacency matrix is composed of the following connection information elements:
	a positive integer i traverses from 1 to IVI;
	for n<i<IVI-n, the elements from (i-n+1)-th to (i+n-1)-th columns in i-th row are selected;
	for i=<n, the elements from 0-th to (i+n-1)-th columns in the i-th row are selected;
	for i>=lVI-n, the elements from (i-n+1)-th to IVI-th columns in i-th row are selected;
wherein an element of the connection information elements is the corresponding element of an edge of the graph in the second adjacency matrix;
the graph is a structure of objects in graph theory.


Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the 

Claim(s) 10 is/are directed to “A graph feature extraction system” and depends on its base claim 1. The base claim 1 is directed to “A connection information regularization system”. Dependent claim 10 and its base claim 1 do not claim the same subject matters. Dependent claim 10 fails to further limit the subject matter of its base claim 1.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim(s) 14 is/are directed to “A graph classification system” and depends on claim 6. The base claim 6 is directed to “A connection information regularization system”. Dependent claim 14 and its base claim 6 do not claim the same subject matters. Dependent claim 14 fails to further limit the subject matter of its base claim 6. (Note the 112(b) rejection to claim 14).
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim(s) 11-13 and 15-20 is/are rejected under 112(d) for the same reason as given in their respective base claim(s).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				1/8/2022